Case 3:07-cr-00488-REP Document 169 Filed 06/23/20 Page 1 of 2 PagelD# 755

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
Vv. Criminal Action No. 3:07CR488
CAMERON CLAYTON,
Petitioner.
MEMORANDUM OPINION

By Memorandum Opinion and Order entered on November 15, 2010,
the Court denied a 28 U.S.C. § 2255 motion filed by Cameron
Clayton. (ECF Nos. 109, 110.) On June 22, 2020, the Court received
another 28 U.S.C. § 2255 Motion from Clayton, filed by counsel.
(“Successive § 2255 Motion,” ECF No. 163).

The Antiterrorism and Effective Death Penalty Act of 1996
restricted the jurisdiction of the district courts to hear second
or successive applications for federal habeas corpus relief by
prisoners attacking the validity of their convictions and
sentences by establishing a “gatekeeping mechanism.” Felker v.
Turpin, 518 U.S. 651, 657 (1996) (internal quotation marks
omitted) . Specifically, ‘“{[b]lefore a second or successive
application permitted by this section is filed in the district
court, the applicant shall move in the appropriate court of appeals

for an order authorizing the district court to consider the

application.” 28 U.S.C. § 2244(b) (3) (A).
Case 3:07-cr-00488-REP Document 169 Filed 06/23/20 Page 2 of 2 PagelD# 756

Because the Fourth Circuit has not authorized this Court to
entertain Clayton’s Successive § 2255 Motion, the Successive
§ 2255 Motion (ECF No. 163) will be dismissed for want of
jurisdiction. A certificate of appealability will be denied.

The Clerk is directed to send the Memorandum Order to Clayton
and counsel of record.

/s/ ret

Robert E. Payne
Senior United States District Judge

 

Richmond, Virginia

Date: cine v3,we
